Vanguard High-Yield Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Supplement to the Summary Prospectuses Dated February 25, 2010 Effective immediately, Mathew M. Kiselak, Principal of Vanguard, will assume the role of co-manager, along with Christopher W. Alwine, for Vanguard High-Yield Tax-Exempt Fund and Vanguard Long-Term Tax-Exempt Fund. The Funds investment objectives, strategies, and policies remain unchanged. Prospectus Text Changes Under the heading Portfolio Manager, the following change is made. The following text is added: Mathew M. Kiselak, Principal of Vanguard. He has co-managed the Fund since July 2010. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPS44 072010 Vanguard Tax-Exempt Money Market Fund Supplement to the Summary Prospectus Dated February 25, 2010 (revised April 22, 2010) On February 23, 2010, the Securities and Exchange Commission adopted amendments to Rule 2a-7 under the Investment Company Act of 1940, which governs all money market funds. The following changes to the Prospectus are generally in response to such amendments. Prospectus Text Changes Under the heading Primary Investment Policies, the following change is made. The following sentence replaces similar text: The Fund invests in securities with effective maturities of 397 days or less, maintains a dollar-weighted average maturity of 60 days or less, and maintains a dollar-weighted average life of 120 days or less. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPS45 072010 Vanguard Municipal Bond Funds Supplement to the Prospectus Dated February 25, 2010 Important Changes to Vanguard High-Yield Tax-Exempt Fund and Vanguard Long-Term Tax-Exempt Fund Effective immediately, Mathew M. Kiselak, Principal of Vanguard, will assume the role of co-manager, along with Christopher W. Alwine, for Vanguard High-Yield Tax-Exempt Fund and Vanguard Long-Term Tax-Exempt Fund. The Funds investment objectives, strategies, and policies remain unchanged. Under the heading Investment Advisor, the following changes apply to the day-to-day management of the Funds. Add the text for Mathew M. Kiselak and replace similar information for Christopher W. Alwine with the following: Mathew M. Kiselak, Principal of Vanguard. He has worked in investment management since 1987; has been with Vanguard since 2010; and has co-managed Vanguard Long-Term Tax-Exempt Fund and Vanguard High-Yield Tax-Exempt Fund since July 2010. Education: B.S., Pace University. Christopher W. Alwine, CFA, Principal of Vanguard. He has been with Vanguard since 1990; has worked in investment management since 1991; has managed investment portfolios since 1996; has managed the High-Yield Tax-Exempt and Long-Term Tax-Exempt Funds since 2009; and has co-managed the High-Yield Tax-Exempt and Long-Term Tax-Exempt Funds since July 2010. Education: B.B.A., Temple University; M.S., Drexel University. Important Changes to Vanguard Tax-Exempt Money Market Fund On February 23, 2010, the Securities and Exchange Commission adopted amendments to Rule 2a-7 under the Investment Company Act of 1940, which governs all money market funds. The following changes to the Prospectus are generally in response to such amendments. (over, please) Prospectus Text Changes Under the heading Primary Investment Policies in the Fund Summary section for Vanguard Tax-Exempt Money Market Fund, the following change is made. The following text replaces similar text: The Fund invests in securities with effective maturities of 397 days or less, maintains a dollar-weighted average maturity of 60 days or less, and maintains a dollar-weighted average life of 120 days or less. Under the heading Market Exposure in the More on the Funds section, the following text is added immediately after Plain Talk About Bonds and Interest Rates: Plain Talk About Weighted Average Life A money market fund will maintain a dollar-weighted average maturity (WAM) of 60 days or less and a dollar-weighted average life (WAL) of 120 days or less. For purposes of calculating a funds WAM, the maturity of certain longer-term adjustable rate securities held in the portfolio will generally be the period remaining until the next interest rate adjustment. When calculating its WAL, the maturity for these adjustable rate securities will generally be the final maturity datethe date on which principal is expected to be returned in full. Maintaining a WAL of 120 days or less limits a funds ability to invest in longer-term adjustable rate securities, which are generally more sensitive to changes in interest rates, particularly in volatile markets. Under the heading Other Redemption Rules You Should Know in the Redeeming Shares section, the following text replaces similar text: Potentially disruptive redemptions. Vanguard reserves the right to pay all or part of a redemption in-kindthat is, in the form of securitiesif we reasonably believe that a cash redemption would negatively affect the funds operation or performance or that the shareholder may be engaged in market-timing or frequent trading. Under these circumstances,
